Case: 21-30347     Document: 00516154033          Page: 1    Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 4, 2022
                                   No. 21-30347
                                                                     Lyle W. Cayce
                                                                          Clerk

   Allen Taylor,

                                                            Plaintiff—Appellant,

                                       versus

   B & J Martin, Incorporated; Rooster Oil & Gas, L.L.C.;
   Corey T. Gardiner; Lege's Consulting Services, L.L.C.;
   Starstone Underwriting Limited, On behalf of Lloyd's
   Syndicate 1301, Incorrectly named as Lloyd's Syndicate
   1301 a/k/a Torus Insurance (UK) Limited; Houston
   Casualty Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:18-cv-8941


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30347        Document: 00516154033          Page: 2   Date Filed: 01/04/2022




                                      No. 21-30347


             Allen Taylor appeals the district court’s judgment denying his claim
   for injuries he sustained in a slip and fall incident while on the vessel, DUSTY
   DAWN. He argues that the district court, after a bench trial, erred in
   concluding that B&J Martin did not negligently cause his injuries, that the
   DUSTY DAWN was seaworthy, and that he was not entitled to additional
   cure and maintenance. After reviewing the record and the parties’ briefs, we
   AFFIRM on the basis of the district court’s findings of fact and conclusions
   of law.
                                           I.
             Defendant B&J Martin contracted with defendants Rooster Oil & Gas
   and Rooster Oil & Petroleum (collectively, “Rooster”) to “perform site
   clearance trawling” in the Gulf of Mexico. B&J Martin employed Taylor as
   a captain on the DUSTY DAWN to complete this clearance work. Rooster
   hired defendant Lege Consulting Services, LLC, to observe this work, and
   Lege sent Corey Gardiner as its representative.
             On October 14, 2015, Taylor woke up around 5 a.m. and got dressed.
   Particularly relevant, he put on a pair of Crocs, which did not meet B&J
   Martin’s Safety Manual requirements for proper footwear. Around 5:35 a.m.,
   Taylor, wearing the Crocs, stepped out of his living quarters and onto the
   exterior platform. In doing so, he stepped on a cigarette lighter (later
   determined to belong to Gardiner), slipped backward, and fell.
             Taylor suffered injuries from the fall, and on September 26, 2018,
   Taylor filed suit to recover for these injuries. He claimed that the defendants
   had been negligent under the Jones Act, had provided an unseaworthy vessel,
   and that he was entitled to cure and maintenance. In a second amended
   complaint, Taylor added the defendants’ insurers as defendants themselves.
             The district court held a two-day bench trial on April 19-20, 2021. At
   the conclusion of the trial and after the parties submitted post-trial briefs, on




                                           2
Case: 21-30347      Document: 00516154033            Page: 3     Date Filed: 01/04/2022




                                      No. 21-30347


   May 24, 2021, the court made its findings of fact and conclusions of law.
   Based on these conclusions, it entered a judgment dismissing Taylor’s
   complaint. Taylor appealed.
                                           II.
          First, we turn to the negligence issue. The Jones Act creates a cause
   of action for negligence if an employer knows or should have known of an
   unreasonably dangerous condition. Atl. Sounding Co. v. Townsend, 557 U.S.
   404, 415 (2009); Luwisch v. Am. Marine Corp., 956 F.3d 320, 327-328 (5th
   Cir. 2020). Following a bench trial, we review the district court’s factual
   determinations for clear error and will affirm if “the district court’s finding[s
   are] plausible in [the] light of the record viewed as a whole . . . .” Bertucci
   Contr. Corp. v. M/V Antwerpen, 465 F.3d 254, 258 (5th Cir. 2006).
          There was no clear error here. After finding Taylor’s testimony
   inconsistent and the defendants’ witnesses and evidence more credible, the
   district court plausibly concluded that Taylor “violated the company’s safety
   rule regarding proper footwear” and that his “fall and resulting injuries were
   caused solely by [his] failure to use proper slip resistant shoes . . . .”
          Second, Taylor challenges the district court’s determination that the
   DUSTY DAWN was seaworthy. To establish an unseaworthy claim of the
   vessel, the owner must have “failed to provide a vessel, including her
   equipment and crew, which is reasonably fit and safe for the purposes for
   which it is to be used.” Boudreaux v. United States, 280 F.3d 461, 468 (5th
   Cir. 2002). The determination of seaworthiness is an issue of fact reviewed
   for clear error. Folger Coffee Co. v. M/V Olivebank, 201 F.3d 632, 636 (5th Cir.
   2000). And again, the district court did not commit clear error. In fact, the
   evidence shows DUSTY DAWN’s non-skid coating was “probably the
   best” that the defendants’ expert had ever seen.




                                            3
Case: 21-30347      Document: 00516154033          Page: 4   Date Filed: 01/04/2022




                                    No. 21-30347


          Third, Taylor argues that the denial of an additional $3,665
   maintenance and cure was error. “Maintenance and cure is an obligation
   imposed upon a shipowner to provide for a seaman who becomes ill or injured
   during his service to the ship” and is “not affected by the injured seaman’s
   own negligence.” Boudreaux, 280 F.3d at 468. Whether defendants owe
   Taylor the $3,665 claimed is a question of fact reviewed for clear error, Jauch
   v. Nautical Servs., 470 F.3d 207, 212 (5th Cir. 2006); and the district court
   did not err. The only evidence Taylor submitted of the claim was a typed
   dollar amount, a health insurance claim form, and a billing summary. Other
   evidence, such as a medical record of a paid invoice, shows defendants had
   paid maintenance and cure in full. Thus, it is certainly plausible for the
   district court to have concluded defendants did not owe Taylor the additional
   $3,665.
                                        III.
          In sum, the district court plausibly concluded that (1) B&J Martin was
   not negligent in maintaining the DUSTY DAWN and Taylor himself was
   100% responsible for his own injuries, (2) the DUSTY DAWN was
   seaworthy, and (3) Taylor was not entitled to recover an additional $3,665 in
   maintenance and cure. Accordingly, the judgment of the district court is, in
   all respects,
                                                                  AFFIRMED.




                                         4